Per Curiam.
The village of Canastota purchased from Romain Button certain lands upon which springs were located, a site for a reservoir or spring house, and the right to lay and maintain water conductors to the Canastota creek and also to the residence of Edwin Bull and others. There has been a practical location concurred in for forty years as to the land and rights conveyed. A city may not turn drainage upon lands of another. (Noonan v. City of Albany, 79 N. Y. 470; Fox v. City of New Rochelle, 240 id. 109.) The village has no greater right to flow Button’s land than it would have to flow some other proprietor’s premises. The fact that originally it obtained its title from Button’s predecessor does not change the rule. The judgment should be affirmed, with costs.
Hill, P. J., Rhodes, Crapser and Heffernan, JJ., concur; Bliss, J., dissents, with an opinion.